DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 14-15, 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-10, 12, 13, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagase et al. (Nagase) (US 2016/0105642 A1).
As to claim 7, Nagase discloses a method for identifying video signal source, comprising:
transmitting a first video data and a first identification code to a receiver control unit of a receiver device by a first transmitter device (paragraph 225-226);
combining the first video data and a first identification image corresponding to the first identification code as a first combined video data by the receiver control unit of the receiver device (paragraph 211-212, 228); and
outputting the first combined video data to a display device by the receiver control unit of the receiver device (paragraph 211-212, 228-230);
wherein the source of the first video data is an information processing device, and the first identification code is a network IP address of the information processing device, a hardware serial number after manufacture of the first transmitter device, or a obtained user's personal information when the information processing device executes a communication software (paragraph 197-206, 226).

As to claim 8, Nagase discloses wherein in the step of transmitting the first video data and the first identification code by the first transmitter device, the first transmitter device transmits the first identification code when the receiver device establishes connection with the first transmitter device (see Nagase at Fig. 25, paragraph 197-202).

As to claim 9, Nagase discloses transmitting a second video data and a second identification code by a second transmitter device, combining the second video data and a second identification image corresponding to the second identification code as a second combined video data by the receiver control unit of the receiver device, combining the first combined video data and the second combined video data as a split screen video data and outputting the split screen video data to the display device by the receiver control unit of the receiver device (plural shared videos from plural devices shown in split screen with corresponding name/location; see Nagase at Fig. 27A-B, paragraph 213-230 and Sculley at Fig. 12, column 19, lines 32-45).

As to claim 10, Nagase discloses wherein when the first combined video data is shown on the display device, the first combined video data corresponds to a first video region and a first identification region adjacent to the first video region, the first video region shows the first video data, and the first identification region shows the first identification image (see Nagase at Fig. 27A-B, paragraph 213-230).

As to claim 12, Nagase discloses wherein the first identification code is selected from a group consisting of a hardware serial number, a user inputted information and a network address (paragraph 80, 93, 103, 129-131).

As to claim 13, Nagase discloses wherein the source of the first video data is an information processing device, the information processing device performs an operating system, and the first identification code is user information provided by the operating system (Fig. 1-2; paragraph 48-50; paragraph 80, 93, 103, 129-131).

As to claim 18, Nagase discloses a method for identifying video signal source, comprising:
performing the following steps by the receiver control unit of the receiver device when a receiver control unit of a receiver device receives a first video data and a first identification code from a first transmitter device and receives a second video data and a second identification code from a second transmitter device at the same time (Fig. 27A-B, paragraph 213-230):
combining the first video data and a first identification image corresponding to the first identification code as a first combined video data by the receiver control unit of the receiver device (paragraph 211-212, 228);
combining the second video data and a second identification image corresponding to the second identification code as a second combined video data by the receiver control unit of the receiver device (Fig. 27A-B, paragraph 213-230; and
combining the first combined video data and the second combined video data as a split screen video data and outputting the split screen video data to a display device by the receiver control unit of the receiver device (Fig. 27A-B, paragraph 213-230),
wherein the source of the first video data is an information processing device, and the first identification code is a network IP address of the information processing device, a hardware serial number after manufacture of the first transmitter device, or a obtained user's personal information when the information processing device executes a communication software (paragraph 197-206, 226).

As to claim 19, Nagase discloses outputting the first video data to the display device by the receiver control unit of the receiver device without combining the first video data and the first identification image when the receiver control unit of the receiver device receives the first video data from the first transmitter device but does not receive the second video data from the second transmitter device (not including the identification for the local content window; see Nagase at Fig. 24C, paragraph 131, 187-194, 209).

As to claim 20, Nagase discloses wherein when the first combined video data is shown on the display device, the first combined video data corresponds to a first video region and a first identification region adjacent to the first video region, the first video region shows the first video data, and the first identification region shows the first identification image (see Nagase at Fig. 27A-B, paragraph 213-230).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 16, 17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al. (Nagase) (US 2016/0105642 A1) in view of Sculley (US 10,264,213 B1).
As to claim 1, while Nagase discloses a method for identifying video signal source, comprising:
assigning a first identification code to a first transmitter device by a receiver control unit of a receiver device (paragraph 226);
transmitting a first video data by the first transmitter device (paragraph 225);
combining the first video data and a first identification image corresponding to the first identification code as a first combined video data by the receiver control unit of the receiver device (paragraph 211-212, 228); and
outputting the first combined video data to a display device by the receiver control unit of the receiver device (paragraph 211-212, 228-230), he fails to specifically disclose wherein when the first transmitter device transmits the first video data to a second transmission module of the receiver device, the receiver control unit of the receiver device sends a prompt instruction to request a first indication device of the first transmitter device to show the first identification image.
In an analogous art, Sculley a conferencing system for sharing content between plural user computers, wherein when a first transmitter device transmits a first video data to a second transmission module of a receiver device, a receiver control unit of the receiver device sends a prompt instruction to request a first indication device of the first transmitter device to show the first identification image (transmitting assigned image data, such as a particular color; column 19, line 45-column 20, line 63) so every user can easily identify at a glance which attendee is sharing which particular content when sharing content within close proximity to one another (Fig. 35, column 19, line 45-column 20, line 63, column 49, line 38-column 50, line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagase’s system to include wherein when the first transmitter device transmits the first video data to a second transmission module of the receiver device, the receiver control unit of the receiver device sends a prompt instruction to request a first indication device of the first transmitter device to show the first identification image, as taught in combination with Sculley, for the typical benefit of ensuring every user can easily identify at a glance which attendee is sharing which particular content when sharing content within close proximity to one another.

As to claim 2, Nagase and Sculley disclose wherein in the step of assigning the first identification code by the receiver control unit of the receiver device, the receiver control unit of the receiver device assigns the first identification code to the first transmitter device when the receiver device establishes connection with the first transmitter device (see Nagase at Fig. 25, paragraph 197-202 and Sculley at column 19, lines 32-column 20, line 46).

As to claim 3, Nagase and Sculley disclose when the first combined video data is shown on the display device, the first combined video data corresponds to a first video region and a first identification region adjacent to the first video region, the first video region shows the first video data, and the first identification region shows the first identification image (see Nagase at Fig. 27A-B and Sculley at Fig. 12, column 19, lines 32-45).

As to claim 4, Nagase and Sculley disclose assigning a second identification code to a second transmitter device by the receiver control unit of the receiver device, transmitting a second video data by the second transmitter device, combining the second 10video data and a second identification image corresponding to the second identification code as a second combined video data, combining the first combined video data and the second combined video data as a split screen video data and outputting the split screen video data to the display device by the receiver control unit of the receiver device (see Nagase at Fig. 27A-B, paragraph 213-230 and Sculley at Fig. 12, column 19, lines 32-45).

As to claim 5, Nagase and Sculley disclose when the first transmitter device stops transmitting the first video data to a second transmission module of the receiver device, cancelling the corresponding relation between the first identification code and the first transmitter device by the receiver control unit of the receiver device (see Nagase at paragraph 179-181, 223-227 and Sculley at Fig. 12, column 27, line 64-column 28, line 14).

As to claim 6, Nagase and Sculley disclose wherein the first identification image is a first color, and when the receiver control unit of the receiver device requests the first transmitter device to show the first identification image, a first indication device on the first transmitter device shows the first color (column 19, line 45-column 20, line 63).

As to claim 11, Nagase fails to specifically disclose wherein when the first transmitter device transmits the first video data to a second transmission module of the receiver device, the receiver control unit of the receiver device sends a prompt instruction to request a first indication device of the first transmitter device to show the first identification image.
In an analogous art, Sculley a conferencing system for sharing content between plural user computers, wherein when a first transmitter device transmits a first video data to a second transmission module of a receiver device, a receiver control unit of the receiver device sends a prompt instruction to request a first indication device of the first transmitter device to show the first identification image (transmitting assigned image data, such as a particular color; column 19, line 45-column 20, line 63) so every user can easily identify at a glance which attendee is sharing which particular content when sharing content within close proximity to one another (Fig. 35, column 19, line 45-column 20, line 63, column 49, line 38-column 50, line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagase’s system to include wherein when the first transmitter device transmits the first video data to a second transmission module of the receiver device, the receiver control unit of the receiver device sends a prompt instruction to request a first indication device of the first transmitter device to show the first identification image, as taught in combination with Sculley, for the typical benefit of ensuring every user can easily identify at a glance which attendee is sharing which particular content when sharing content within close proximity to one another.

As to claim 16, while Nagase discloses a method for identifying video signal source, comprising:
assigning a first identification code to a first transmitter device and assigning a second identification code to a second transmitter device by a receiver control unit of a receiver device (Fig. 27A-B, paragraph 213-230);
performing the following steps by the receiver control unit of the receiver device when the receiver control unit of the receiver device receives a first video data from the first transmitter device and a second video data from the second transmitter device at the same time:
combining the first video data and a first identification image corresponding to the first identification code as a first combined video data (paragraph 211-212, 228);
combining the second video data and a second identification image corresponding to the second identification code as a second combined video data (see Nagase at Fig. 27A-B, paragraph 213-230; and
combining the first combined video data and the second combined video data as a split screen video data and outputting the split screen video data to a display device (Fig. 27A-B, paragraph 213-230), he fails to specifically disclose 
wherein when the first transmitter device transmits the first video data to a second transmission module of the receiver device, the receiver control unit of the receiver device sends a prompt instruction to request a first indication device of the first transmitter device to show the first identification image.
In an analogous art, Sculley a conferencing system for sharing content between plural user computers, wherein when a first transmitter device transmits a first video data to a second transmission module of a receiver device, a receiver control unit of the receiver device sends a prompt instruction to request a first indication device of the first transmitter device to show the first identification image (transmitting assigned image data, such as a particular color; column 19, line 45-column 20, line 63) so every user can easily identify at a glance which attendee is sharing which particular content when sharing content within close proximity to one another (Fig. 35, column 19, line 45-column 20, line 63, column 49, line 38-column 50, line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagase’s system to include wherein when the first transmitter device transmits the first video data to a second transmission module of the receiver device, the receiver control unit of the receiver device sends a prompt instruction to request a first indication device of the first transmitter device to show the first identification image, as taught in combination with Sculley, for the typical benefit of ensuring every user can easily identify at a glance which attendee is sharing which particular content when sharing content within close proximity to one another.

As to claim 17, Nagase and Sculley disclose outputting the first video data to the display device by the receiver control unit of the receiver device without combining the first video data and the first identification image when the receiver control unit of the receiver device receives the first video data from the first transmitter device but does not receive the second video data from the second transmitter device (not including the identification for the local content window; see Nagase at Fig. 24C, paragraph 131, 187-194, 209).

As to claim 21, Nagase fails to specifically disclose wherein when the first transmitter device transmits the first video data to a second transmission module of the receiver device, the receiver control unit of the receiver device sends a prompt instruction to request a first indication device of the first transmitter device to show the first identification image
In an analogous art, Sculley a conferencing system for sharing content between plural user computers, wherein when a first transmitter device transmits a first video data to a second transmission module of a receiver device, a receiver control unit of the receiver device sends a prompt instruction to request a first indication device of the first transmitter device to show the first identification image (transmitting assigned image data, such as a particular color; column 19, line 45-column 20, line 63) so every user can easily identify at a glance which attendee is sharing which particular content when sharing content within close proximity to one another (Fig. 35, column 19, line 45-column 20, line 63, column 49, line 38-column 50, line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagase’s system to include wherein when the first transmitter device transmits the first video data to a second transmission module of the receiver device, the receiver control unit of the receiver device sends a prompt instruction to request a first indication device of the first transmitter device to show the first identification image, as taught in combination with Sculley, for the typical benefit of ensuring every user can easily identify at a glance which attendee is sharing which particular content when sharing content within close proximity to one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/           Primary Examiner, Art Unit 2424